 
Exhibit 10.2
 
WARRANT PURCHASE AGREEMENT


THIS WARRANT PURCHASE AGREEMENT (this “Agreement”) entered into as of the 2nd
day of November 2010, by and between SRKP 23, Inc., a Delaware corporation with
an address at 4737 North Ocean Drive, Suite 207, Lauderdale by the Sea, FL 33308
(the “Company”) and [NAME AND ADDRESS OF PURCHASER] (the “Purchaser”).


WHEREAS, the Purchaser desires to purchase, and the Company desires to sell, a
warrant in the form attached hereto as Exhibit A (the “Warrant”) to
purchase 496,986 (the “Warrant Shares”) of the Company’s common stock, par value
$.0001 per share (the “Common Stock”), upon the terms and conditions hereof.


NOW, THEREFORE, in consideration of the premises and the mutual agreements
herein contained, the Purchaser and the Company hereby agree as follows:


SECTION 1:  SALE OF THE WARRANT


1.1           Sale of the Warrant.  Subject to the terms and conditions hereof,
the Company will sell and deliver to the Purchaser and the Purchaser will
purchase from the Company, upon the execution and delivery hereof, the Warrant
for a per share purchase price equal to $0.0003523 (the “Purchase Price”).
 
1.2           Repurchase Option.  For a period of one year from the date of this
Agreement (the “Repurchase Period”), the Company shall have an irrevocable,
exclusive option, but not the obligation, to repurchase all or any portion of
the Warrant (the "Repurchase Option").  The Repurchase Option shall be
exercisable at a price equal to the Purchase Price (the "Repurchase Price"). The
Repurchase Option shall be exercisable by the Company, at any time, by
delivering written notice (the “Repurchase Notice”) to the Purchaser of its
election to exercise its Repurchase Option. The Repurchase Notice shall provide
(i) that the Company is exercising its Repurchase Option in connection with this
Agreement; (ii) whether the Company is repurchasing all of or a portion of, the
Warrant (the Repurchased Warrant”) and (iii) the aggregate Repurchase Price to
be paid for the Repurchased Warrant.  The Repurchase Notice shall be accompanied
by a check made out in the name of the Purchaser, or other immediately available
funds, for an amount equal to the Repurchase Price. Upon delivery of the
Repurchase Notice and the Repurchase Price, the Warrant so repurchased and all
rights and interests therein or relating thereto shall be deemed canceled and
the Company shall have the right to retain and transfer to its own name the
Repurchased Warrant. The Repurchase Option set forth in this Section may be
assigned by the Company in whole or in part in its sole discretion. The
Repurchase Option set forth in this Section may be assigned by the Company in
whole or in part in its sole discretion. If at any time during the Repurchase
Period, the Company consummates (a) a merger or other business combination with
an operating business or (b) a transaction pursuant to which the Company ceases
to be a “shell company,” as defined by Rule 12b-2 under the Securities Exchange
Act of 1934, as amended and a “blank check company,” as defined by Rule 419 of
the Securities Act of 1933, as amended, the Repurchase Option shall terminate
thereupon.


SECTION 2:  CLOSING DATE; DELIVERY


2.1  Closing Date.  The closing of the purchase and sale of the Warrant
hereunder (the “Closing”) shall be held immediately following the execution and
delivery of this Agreement.


1

--------------------------------------------------------------------------------


 
2.2  Delivery at Closing. At the Closing, the Company will deliver to the
Purchaser the Warrant in the Purchaser’s name, representing the right to
purchase the Warrant Shares to be purchased by Purchaser hereunder, against
payment of the Purchase Price.


SECTION 3: REPRESENTATIONS AND WARRANTIES OF PURCHASER


The undersigned Purchaser hereby represents and warrants to the Company as
follows:


3.1  Transfer Restrictions.  Neither the Warrant, nor, upon issuance, the
Warrant Shares, has been registered under the Securities Act of 1933, as amended
(the “Securities Act”) and cannot be sold or otherwise transferred without an
effective registration or an exemption therefrom, and as of the date hereof, may
not be sold pursuant to the exemptions provided by Section 4(1) of the
Securities Act, in accordance with the letter from Richard K. Wulff, Chief of
the Office of Small Business Policy of the Securities and Exchange Commission’s
Division of Corporation Finance, to Ken Worm of NASD Regulation, Inc., dated
January 21, 2000.


3.2  Experience. The undersigned has such knowledge and experience in financial
and business matters that the undersigned is capable of evaluating the merits
and risks of investment in the Company and of making an informed investment
decision.  The undersigned has adequate means of providing for the undersigned's
current needs and possible future contingencies and the undersigned has no need,
and anticipates no need in the foreseeable future, to sell the Warrant for which
the undersigned subscribes or, upon issuance, the Warrant Shares.  The
undersigned is able to bear the economic risks of this investment and,
consequently, without limiting the generality of the foregoing, the undersigned
is able to hold the Warrant or, upon issuance, the Warrant Shares, for an
indefinite period of time and has sufficient net worth to sustain a loss of the
undersigned's entire investment in the Company in the event such loss should
occur. Except as otherwise indicated herein, the undersigned is the sole party
in interest as to its investment in the Company, and it is acquiring the Warrant
solely for investment for the undersigned’s own account and has no present
agreement, understanding or arrangement to subdivide, sell, assign, transfer or
otherwise dispose of all or any part of the Warrant subscribed for or, upon
issuance, the Warrant Shares, to any other person.


3.3  Investment; Access to Data.  The undersigned has carefully reviewed and
understands the risks of, and other considerations relating to, a purchase of
the Warrant and the underlying Warrant Shares and an investment in the Company.
The undersigned has been furnished materials relating to the Company, the
private placement of the Warrants or anything else that it has requested and has
been afforded the opportunity to ask questions and receive answers concerning
the terms and conditions of the offering and obtain any additional information
which the Company possesses or can acquire without unreasonable effort or
expense.  Representatives of the Company have answered all inquiries that the
undersigned has made of them concerning the Company, or any other matters
relating to the formation and operation of the Company and the offering and sale
of the Warrants. The undersigned has not been furnished any offering literature
other than the materials that the Company may have provided at the request of
the undersigned; and the undersigned has relied only on such information
furnished or made available to the undersigned by the Company as described in
this Section. The undersigned is acquiring the Warrant for investment for the
undersigned's own account, not as a nominee or agent and not with the view to,
or for resale in connection with, any distribution thereof.  The undersigned
acknowledges that the Company is a start-up company with no current operations,
assets or operating history, which may possibly cause a loss of Purchaser’s
entire investment in the Company.


2

--------------------------------------------------------------------------------


 
3.4  Authorization.  (a) This Agreement, upon execution and delivery thereof,
will be a valid and binding obligation of Purchaser, enforceable in accordance
with its terms, subject to applicable bankruptcy, insolvency, reorganization and
moratorium laws and other laws of general application affecting enforcement of
creditors' rights generally.


(b)  The execution, delivery and performance by Purchaser of this Agreement and
compliance therewith and the purchase and sale of the Warrant will not result in
a violation of and will not conflict with, or result in a breach of, any of the
terms of, or constitute a default under, any provision of state or Federal law
to which Purchaser is subject, or any mortgage, indenture, agreement,
instrument, judgment, decree, order, rule or regulation or other restriction to
which the Purchaser is a party or by which the undersigned Purchaser is bound,
or result in the creation of any mortgage, pledge, lien, encumbrance or charge
upon any of the properties or assets of Purchaser pursuant to any such term.


3.5 Accredited Investor.  Purchaser is an accredited investor as defined in Rule
501(a) of Regulation D under the Securities Act of 1933, as amended.


SECTION 4:  MISCELLANEOUS


4.1  Governing Law.  This Agreement shall be governed in all respects by the
laws of the State of Delaware, without regard to conflicts of laws principles
thereof.


4.2 Survival.  The terms, conditions and agreements made herein shall survive
the Closing.


4.3  Notice.  All notices provided for in this Agreement shall be in writing
signed by the party giving such notice, and delivered personally or sent by
overnight courier, mail or messenger against receipt thereof or sent by
registered or certified mail, or by facsimile transmission or similar means of
communication. Notices shall be deemed to have been received on the date of
personal delivery or telecopy or attempted delivery.  Notice shall be delivered
to the parties at the following addresses:


If to the Company:
SRKP 23, Inc.
 
4737 North Ocean Drive,
 
Suite 207
 
Lauderdale by the Sea, FL 33308
 
Attn: Tony Pintsopoulos
   
With a copy to:
Richardson & Patel LLP
 
420 Lexington Avenue, Suite 2620
 
New York, NY 10170
 
Attention: David N. Feldman, Esq.
   
If to Purchaser:
[PURCHASER NAME AND ADDRESS]


Either party may, by like notice, change the address, person or telecopier
number to which notice shall be sent.
 
3

--------------------------------------------------------------------------------


 
4.4  Successors and Assigns.  Except as otherwise expressly provided herein, the
provisions hereof shall inure to the benefit of, and be binding upon, the
successors, assigns, heirs, executors and administrators of the parties hereto.


4.5  Entire Agreement; Amendment; Waiver.  This Agreement constitutes the entire
and full understanding and agreement between the parties with regard to the
subject matter hereof.  Neither this Agreement nor any term hereof may be
amended, waived, discharged or terminated, except by a written instrument signed
by all the parties hereto.


4.6  Counterparts.  This Agreement may be executed in any number of
counterparts, each of which shall be an original, but all of which together,
shall constitute one instrument.


[The remainder of this page has been intentionally left blank.]

4

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the undersigned have hereunto set their hands as of the day
and year first above written.


SRKP 23, INC.
   
By:
   
Richard A. Rappaport
 
CEO and Chairman
 
PURCHASER
 
By:
 
Name:
 
Title:
 


 
5

--------------------------------------------------------------------------------

 
 

Exhibit A

 
SEE EXHIBIT 4.1 TO THE COMPANY’S QUARTERLY REPORT ON FORM 10-Q
FILED HEREWITH
 
 
6

--------------------------------------------------------------------------------

 
 